 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of work to their members by the Employer. Accordingly, Iwould find that the purpose of the Plumbers' picket line was tofurther the legitimate trade union objective of achieving unionconstruction wage scales on the project and, as such, falls with-out the definition of a jurisdictional dispute in Section 8 (b) (4)(D) of the Act. I would therefore quash the notice of hearingissued in this proceeding.Chairman Farmer and Member Styles took no part in the con-sideration of the above Decision and Determination of Dispute.PEARL BREWING COMPANY, LONE STAR BREWING COM-PANYandBREWERY WORKERS LOCAL UNION NO. 110,INTERNATIONAL UNION OF UNITED BREWERY, FLOUR,CEREAL, SOFT DRINK AND DISTILLERY WORKERS OFAMERICA, CIO, Petitioner. Case No. 39-RC-613. July 16,1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Wilton Waldrop,hearing officer. The hearing officer's rulings made atthe hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case to athree-member panel (Members Houston, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employers are each engaged in commerce within themeaning of the Act.'2.The labor organization involved claims to represent cer-tain employees of the Employers.3.Questions affecting commerceexistconcerning the repre-sentation of employees of the Employers within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeksamultiemployer unit of cashiers,shipping clerks, and storeroom employees' of the Employers,herein separately designated as Pearl and Lone Star, respec-tively.The Employers contend that the proposed unit is in-appropriate and that the Petitioner may not properly representtheir cashiers and shipping clerks in any unit because theseemployees check and audit the work of other employees whomthe Petitioner presently represents.Pearl and Lone Star are competitors, individually and inde-pendently engaged in the manufacture and sale of beer in SanAntonio, Texas. They are apparently the principal beer distribu-'During the past year materials valued in excess of $500,000 were shipped directly to eachof the Employers from points outside the State. Federal Dairy Co., Inc., 91 NLRB 638.1Storeroom employees are also designated in the record as middlemen106 NLRB No. 31. PEARL BREWING COMPANY193tors in the area.On June 8, 1950,the Employers recognized thePetitioner as the bargaining representative of production anddelivery employees in their respective plants and entered intoa joint agreement with the Petitioner with respect to these em-ployees.This agreement, for an original 3-year term, wasrecently renewed on June 8, 1953.There has been no bargain-ing history with respect to cashiers,shipping clerks, or store-room employees at either of the 2 plants.With respect to otheremployees,Pearl has separate contracts for 5 AFL craftunions: the Machinists,Electricians,Carpenters,OperatingEngineers,and the Plumbers and Pipefitters; Lone Star hasseparate individual contracts with at least 3 of these designatedcraft unions.None of the contract units was established as theresult of Board determinations and Board-conducted elections.The principal question presented by the Petitioner in thiscase is whether or not the multiemployer pattern of bargainingin which the Employers and the Petitioner have engaged for thepast 3 years for production and delivery employees controls thedetermination of the appropriate unit for the previously unrepre-sented employees at the same plants whom the Petitioner nowseeks.We do not think that it does. There has clearly been nopattern of multiemployer bargaining for employees who havehad collective bargaining in the past.Even assuming that therehad been such a pattern of multiemployer bargaining,this fact,although persuasive,would not necessarily control the bar-gaining pattern for every other group of hitherto unorganizedemployees.'Accordingly,in the absence of circumstances per-suasive of a broader unit, we find single-employer units ap-propriate for purposes of collective bargaining for the employeessought in this proceeding.4The Employers,alleging that cashiers and shipping clerksaremanagement employees,because they are responsible for"taking in millions of dollars"from drivers each year, andtherefore constitute an integral part of the internal audit andcontrol of the plants, further contend that the Petitioner shouldnot be permitted to represent cashiers and shipping clerks attheir plants because these employees check and audit the workof delivery men whom Petitioner presently represents and forwhom it bargains under a renewed contract.We find no meritin either of the Employers'contentions.Shipping clerks at each plant receive orders by telephone andprepare invoices.Checkers check the number of cases of beerplaced on route trucks as they go out in the morning, and thenumber of empty cases on each truck as it returns in the eve-ning. The cashiers then determine from these figures how muchthe route driver owes the Employer and collects this amountfrom him. Cashiers take in money from route drivers at the endof the day and from "hotshot"drivers at the end of each run.There is some interchange between the shipping clerks and th!-9JosephE. Seagram&Sons, Inc.,101 NLRB 101.4 The Board has held that single-employer units are presumptively appropriate and willbe recognized as such where there is no basis for finding broader units appropriate.RainboBread Company,92 NLRB 181. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDcashiers at each plant.The duties of checkers,cashiers, andshipping clerks are analogous to those of plant clerical em-ployees rather than office clerical or management employees.Under these circumstances,we find nothing in the record toprevent the Petitioner from representing these employees inseparate units if the employees select the Petitioner as theirbargaining representative.5We find that the following units are appropriate for purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act:(1)All cashiers,shipping clerks, and storeroom employeesat the San Antonio, Texas,brewery of Pearl Brewing Company,excluding production and delivery employees,office clericalemployees,professional employees, 'guards, all other em-ployees, and supervisors as defined in the Act.(2)All cashiers and shipping clerks at the San Antonio,Texas,brewery of Lone Star Brewing Company,excluding productionand delivery employees,office clerical employees,professionalemployees,guards, all other employees,and supervisors asdefined in the Act. 6[Text of Direction of Elections omitted from publication.]5 Dr. Pepper Bottling Company, 78 NLRB 1261.6 The record discloses that Lone Star employs no middlemen or storeroom employees.We therefore make no unit determination for this employment category at Lone Star.PETER KIEWIT SONS' CO.andOFFICE EMPLOYEESINTER-NATIONAL UNION, AFL,Petitioner.Case No. 9-RC-1942.July 16, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before BernardMarcus, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles,and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner and Intervenor(UnitedGas, Coke andChemical Workers ofAmerica, CIO)seek a unitof hourly106 NLRB No. 30.